                     UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION


CORY BLANKENSHIP,          )
                           )
               Plaintiff,  )
                           )
V.                         )                 CIVIL ACTION NO.
                           )
METROPOLITAN GOVERNMENT OF )
NASHVILLE AND DAVIDSON     )
COUNTY TENNESSEE,          )
                           )
               Defendant.  )



                                 COMPLAINT

      Plaintiff Cory Blankenship states the following for his cause of action against

defendant Metropolitan Government of Nashville and Davidson County, Tennessee:


                                  THE PARTIES


      1.    Plaintiff Cory Blankenship is a resident of Sumner County, Tennessee.

Plaintiff was denied employment by the defendant Metropolitan Government of

Nashville and Davidson County for the position of fire fighter with the Nashville

Fire Department, which is a department of the Metropolitan Government of

Nashville and Davidson County, Tennessee as of January 9, 2018.




     Case 3:19-cv-00146 Document 1 Filed 02/14/19 Page 1 of 8 PageID #: 1
      2.     Defendant Metropolitan Government of Nashville and Davidson

County, Tennessee (Metro Government) is a Tennessee municipal corporation and

is an employer as defined in is an “employer” as defined in the Americans with

Disabilities Act as amended by the ADA Amendments Act (ADAAA), 42 U.S.C.

§12111(5). Defendant operates the Nashville Fire Department and is responsible

for the acts and omissions of the Nashville Fire Department as set forth in this

Complaint.


      3.     At all times material to this Complaint, plaintiff was a “qualified

individual” as defined in the ADAAA, 42 U.S.C. §12111(8).


                           JURISDICTION AND VENUE


      4.     This action is brought under the Americans with Disabilities Act as

amended by the ADA Amendments Act (ADAAA), 42 U.S.C. §§12101 et seq.


      5.     This Court has jurisdiction of plaintiff’s ADAAA claim under 28 U.S.C.

§1331 because it is a civil action arising under the laws of the United States. This

Court also has jurisdiction of plaintiff’s ADAAA claim under 28 U.S.C. §1343(a)(4)

because it is an action to recover damages or to secure equitable or other relief

under an Act of Congress providing for the protection of civil rights.


      6.     Venue is appropriate in the Middle District of Tennessee under 28

U.S.C. §1391(b) because defendant is deemed to reside in this district under 28




                                           2
     Case 3:19-cv-00146 Document 1 Filed 02/14/19 Page 2 of 8 PageID #: 2
U.S.C. §1391(c) and because the events giving rise to plaintiff’s claim occurred in

this district.


       7.        All conditions precedent to plaintiff’s ADAAA claim have been

satisfied. Following the denial of employment by defendant, plaintiff timely filed a

Charge of Discrimination with the United States Equal Employment Opportunity

Commission (EEOC). The EEOC issued a Notice of Right to Sue on November 30,

2018. Plaintiff’s ADAAA claim is brought within 90 days of his receipt of the Notice

of Right to Sue.

                                FACTUAL ALLEGATIONS


       8.        At all times material to plaintiff’s claim, plaintiff suffered from the

chronic medical condition of diabetes mellitus, Type 1. Because of this medical

condition, plaintiff is substantially limited in one or more major life activities,

specifically including the function of plaintiff’s endocrine system.        Regulations

promulgated by the Equal Employment Opportunity Commission pursuant to

authority granted by the ADAAA list diabetes as an impairment that “should

easily” be concluded to substantially limit the endocrine function.           29 C.F.R.

§1630.2(j)(3)(iii).


       9.        Plaintiff’s diabetes is managed and controlled by frequent self-testing,

diet, exercise, and the administration of insulin.        Plaintiff is and at all times

material to his claim was well-educated and well-motivated in diabetes self-control.

When he applied for the position of fire fighter and was denied employment by


                                              3
      Case 3:19-cv-00146 Document 1 Filed 02/14/19 Page 3 of 8 PageID #: 3
defendant, plaintiff had achieved and maintained a level of diabetes management

where he was capable of safe and effective performance as a fire fighter.


      10.    Plaintiff applied for employment with defendant for the position of fire

fighter with the Nashville Fire Department in August 2017.           Defendant gave

plaintiff a conditional offer of employment on or about October 30, 2017, with the

condition being that plaintiff had to pass a medical examination.


      11.    The medical examination referred to in Paragraph 10 was performed

on or about December 1, 2017.       Following the in-person examination, plaintiff

submitted his physician’s “Physician Evaluation Form For Fire Fighters With

Diabetes Mellitus” to defendant. Plaintiff’s physician who completed this form was

Michael J. Fowler, who is an Associate Professor of Medicine, Division of Diabetes,

Endocrinology, & Metabolism at the Vanderbilt University School of Medicine and

who is Board Certified in Endocrinology, Diabetes and Metabolism by the American

Board of Internal Medicine. In this Form Dr. Fowler provided his medical opinion

that plaintiff was “well-established and well-motivated in diabetes self-management

and has achieved a level of diabetes management to be capable of safe and effective

performance as a fire fighter.”


      12.    Despite plaintiff’s physician’s well-supported opinion that plaintiff was

“capable of safe and effective performance as a fire fighter,” defendant withdrew its

conditional offer of employment and medically disqualified plaintiff from

employment with the Nashville Fire Department on or about December 15, 2017.



                                          4
     Case 3:19-cv-00146 Document 1 Filed 02/14/19 Page 4 of 8 PageID #: 4
       13.    In accordance with applicable procedures, plaintiff requested a medical

waiver hearing before defendant’s Civil Service Commission to dispute the medical

disqualification. The hearing was scheduled for January 9, 2018. In advance of the

hearing, plaintiff submitted a letter from Dr. Fowler in support of his request for a

medical waiver. Dr. Fowler’s letter stated that plaintiff was and had been since his

initial diagnosis in 1992 “an exemplary patient in managing his diabetes,

compliance with medical advice, and otherwise aggressively pursuing a healthy

lifestyle ….” The letter went on to state that plaintiff “has an extraordinary and

documented record of self-monitoring his blood glucose levels … and “has a long-

standing track record of effective administering and regulating daily injections of

basal and bolus insulin.” Dr. Fowler also informed the Civil Service Commission

that plaintiff’s “annual A1C levels are within expected levels and substantiate the

effectiveness of his routine self-care as he has remained stable and below 7.5 since

2013. With this reason I do not feel it is necessary to check his hemoglobin A1C

levels every 3 months due to his track record of compliance.” Finally, Dr. Fowler’s

letter reaffirmed that plaintiff was able to effectively perform all of the essential job

tasks of a fire fighter.


       14.    At the medical waiver hearing, defendant’s medical doctor, Dr. Gill

Wright, testified that despite the opinions provided by plaintiff’s physician that

plaintiff was able to safely and effectively perform all of the essential job tasks of a

fire fighter and that he did not feel that it was necessary to check plaintiff’s

hemoglobin A1C levels every 3 months due to his track record of compliance, Dr.



                                            5
      Case 3:19-cv-00146 Document 1 Filed 02/14/19 Page 5 of 8 PageID #: 5
Gill could not recommend a medical waiver for plaintiff. The sole reason expressed

by Dr. Gill for this position was that plaintiff did not meet a standard issued by a

private association, the National Fire Prevention Association (NFPA), which

categorically disqualifies any individual with Type 1 diabetes from employment as a

fire fighter unless that individual, among other things not applicable to plaintiff,

has had “hemoglobin A1C measured at least four times a year (intervals of 2 to 3

months) over the last 12 months prior to evaluation if the diagnosis of diabetes has

been present over 1 year.”


      15.    The Civil Service Commission, acting on behalf of defendant, denied

plaintiff’s request for a medical waiver, and therefore medically disqualified

plaintiff from employment as a fire fighter, solely because plaintiff had not met the

NFPA standard.


      16.    When defendant medically disqualified plaintiff from employment as a

fire fighter with the Nashville Fire Department, plaintiff had the requisite skill,

experience, education and other job-related requirements for the position of fire

fighter, and he was able to perform the essential functions of the position of fire

fighter with or without a reasonable accommodation. As a result, plaintiff was a

“qualified individual” as defined by the ADAAA, 42 U.S.C. §12111(8).




                                          6
     Case 3:19-cv-00146 Document 1 Filed 02/14/19 Page 6 of 8 PageID #: 6
                           LIABILITY UNDER THE ADAAA


          17.   By medically disqualifying plaintiff from employment as a fire fighter

as described in Paragraphs 11-15, defendant unlawfully discriminated against

plaintiff on the basis of his disability in violation of the ADAAA, 42 U.S.C.

§12112(a), including, but not limited to, by using a qualification standard or other

selection criteria that screens out or tends to screen out an individual with a

disability or a class of individuals with disabilities that is not job related and

consistent with business necessity, as prohibited by 42 U.S.C. §12112(b)(6).


          18.   As a result of defendant’s violation of the ADAAA, plaintiff has

suffered a loss of employment opportunities and earnings and a loss of future

earnings and earning capacity and other job-related benefits, and plaintiff has

suffered, and continues to suffer, non-monetary damages, including, but not limited

to, emotional and physical distress, humiliation, embarrassment, loss of esteem,

and loss of enjoyment of life.


                                 PRAYER FOR RELIEF

          Based on the allegations of this complaint, plaintiff prays for the following

relief:

          1.    For judgment against defendant for lost wages, compensation and

other employment benefits caused by defendant’s unlawful actions;

          2.    For instatement with full accrued benefits, or judgment against

defendant for front pay in lieu of reinstatement;


                                            7
      Case 3:19-cv-00146 Document 1 Filed 02/14/19 Page 7 of 8 PageID #: 7
      3.    For judgment against defendant for compensatory damages in an

amount to be determined by a jury;

      4.    For pre-judgment and post-judgment interest;

      5.    For appropriate injunctive relief requiring defendant to cease and

desist from violating the ADAAA as described above, and requiring defendant to

immediately cease and desist from enforcing or relying on any customs, policies, or

practices that are shown to be in violation of the ADAAA, including the standard or

standards relied on by defendant in denying plaintiff employment;

      6.    For reasonable attorney’s fees, expert witness fees, litigation expenses

and costs in accordance with applicable law, including 42 U.S.C. §12205 and 42

U.S.C. §1988(b);

      7.    For such other general or equitable relief as plaintiff may be entitled to

under the premises.

                      PLAINTIFF DEMANDS A JURY TO TRY THIS CASE.




                                       Wade B. Cowan (S.C. #9403)
                                       Of Counsel, Davies, Humphreys & Reese
                                       Suite 300
                                       85 White Bridge Road
                                       Nashville, Tennessee 37205
                                       (615) 256-8125
                                       wcowan@dhhrplc.com




                                          8
     Case 3:19-cv-00146 Document 1 Filed 02/14/19 Page 8 of 8 PageID #: 8
